         Case 1:17-cv-01622-MLB Document 71 Filed 05/15/20 Page 1 of 11




               IN THE UNITED STATES DISTRICT COURT
              FOR THE NORTHERN DISTRICT OF GEORGIA

                                             )
DAVID ORR, HENRY CHAMBERLAIN,                )   Case No.: 1:17-cv-01622-MLB
ANGELA MICKEL, and JENNIFER                  )
GRADY, individually and on behalf of all     )
others similarly situated,                   )
                                             )   Hon. Michael L. Brown
Plaintiffs,                                  )
                                             )
   v.                                        )
                                             )
INTERCONTINENTAL HOTELS                      )
GROUP, PLC, INTER-CONTINENTAL                )
HOTELS CORPORATION, and                      )
INTERCONTINENTAL HOTELS                      )
GROUP RESOURCES, INC.,                       )
                                             )
Defendants.                                  )

     [PROPOSED] ORDER GRANTING PRELIMINARY APPROVAL
          OF CLASS ACTION SETTLEMENT AGREEMENT,
         DIRECTING NOTICE TO THE SETTLEMENT CLASS,
           AND SCHEDULING FINAL FAIRNESS HEARING

        WHEREAS, this matter coming before the Court pursuant to Representative

Plaintiffs’ Motion for Preliminary Approval of the Class Action Settlement

Agreement dated April 14, 2020 (the “Settlement”);

        WHEREAS, having reviewed and considered the Settlement, Representative

Plaintiffs’ Motion for Preliminary Approval of the Settlement, and all documents
         Case 1:17-cv-01622-MLB Document 71 Filed 05/15/20 Page 2 of 11




and exhibits filed in connection therewith, and otherwise being duly advised in the

premises;

        NOW, THEREFORE, IT IS HEREBY ORDERED:

   I.        PRELIMINARY APPROVAL OF THE SETTLEMENT

        1.     Representative Plaintiffs’ Motion for Preliminary Approval is

GRANTED. The terms defined in the Settlement shall have the same meaning in

this Order.

        2.     The terms of the Settlement are preliminarily approved as fair,

reasonable, and adequate within the meaning of Rule 23 of the Federal Rules of Civil

Procedure and the Class Action Fairness Act of 2005 (“CAFA”), are sufficient to

warrant providing notice of the Settlement to the Settlement Class in accordance

with the Notice Program, and are subject to further and final consideration at the

Final Fairness Hearing provided for below. In making this determination, the Court

has considered the current posture of the litigation, the benefits of the Settlement to

the Settlement Class, and the risks and benefits of continuing litigation to the Settling

Parties and the Settlement Class.




                                           2
          Case 1:17-cv-01622-MLB Document 71 Filed 05/15/20 Page 3 of 11




   II.        THE SETTLEMENT CLASS, REPRESENTATIVE PLAINTIFFS,
              LEAD CLASS COUNSEL, AND PLAINTIFFS’ EXECUTIVE
              COMMITTEE

         3.     Having made the findings set forth below, the Court finds that a

Settlement Class defined as follows is likely to be certified for settlement purposes

only at the Final Fairness Hearing:

         All persons who reside in the United States and used their credit or debit
         card at the front desk of an IHG-Branded Hotel location, or used their
         credit or debit card at a restaurant or bar on an IHG-managed hotel or
         property, as set forth at the locations and in the time periods identified
         in Exhibit I to [the Settlement].

SA ¶¶ 1.20, 2.7. The following Persons are specifically excluded from the Settlement

Class: (a) individuals who are or were during the Data Security Incidents officers or

directors of IHG; (b) any justice, judge, magistrate judge, or law clerk of the Court,

the United States Court of Appeals for the Eleventh Circuit, and the Supreme Court

of the United States. SA ¶ 1.20.

         4.     The Court provisionally finds, for the purposes of settlement only and

conditioned upon entry of an Order finally approving the Settlement as fair,

reasonable, and adequate, that the class action requirements of Fed. R. Civ. P. 23(a)

and (b)(3) are likely to be satisfied at the final approval stage in that: (a) Settlement

Class Members are so numerous that joinder of all members is impracticable; (b)

important questions of law or fact exist that are common to all Settlement Class

                                             3
         Case 1:17-cv-01622-MLB Document 71 Filed 05/15/20 Page 4 of 11




Members; (c) the claims of Representative Plaintiffs are typical of the claims of the

Settlement Class Members they seek to represent; (d) Representative Plaintiffs and

Lead Class Counsel have and will fairly and adequately represent the interests of the

Settlement Class; (e) questions of law and fact common to members of the

Settlement Class predominate over any questions affecting only individual members

of the Settlement Class; and (f) a class action is the superior method to fairly and

efficiently adjudicate this controversy.

      5.     The Court appoints the following individuals as representatives of the

Settlement Class: David Orr, Henry Chamberlain, Angela Mickel, and Jennifer

Grady.

      6.     The Court finds that Ben Barnow and Erich P. Schork, Barnow and

Associates, P.C., and David J. Worley, Evangelista Worley LLC, are experienced

class action litigators who have and will continue to fairly and adequately represent

the interests of the Settlement Class. Pursuant to Fed. R. Civ. P. 23(g), the Court

appoints Ben Barnow, Erich P. Schork, and David Worley as Lead Class Counsel.

The Court also finds that John Yanchunis and Jean Martin, Morgan & Morgan

Complex Litigation Group, Brian K. Herrington, Schlanger Law Group LLP, and

Ranse M. Partin, Conley Griggs Partin LLP, are experienced class action plaintiff’s

counsel and appoints these individuals as Plaintiffs’ Executive Committee.

                                           4
          Case 1:17-cv-01622-MLB Document 71 Filed 05/15/20 Page 5 of 11




      7.      As provided for in the Settlement, if the Court does not grant final

approval of the Settlement or if the Settlement is terminated or cancelled in

accordance with its terms, then the Settlement, and the preliminary certification of

the Settlement Class for settlement purposes only provided for herein, will be

vacated and the Litigation shall proceed as though the Settlement Class had never

been preliminarily certified for settlement purposes only, without prejudice to any

party’s position on the issue of class certification or any other issue.

   III.    NOTICE OF THE SETTLEMENT TO THE SETTLEMENT CLASS

      8.      The Court appoints Heffler Claims Group as the Settlement

Administrator. The responsibilities of the Settlement Administrator are set forth in

the Settlement. Not later than August 19, 2020, the Settlement Administrator shall

provide to Lead Class Counsel for filing with the Court: (a) a list of those persons

who timely and validly excluded themselves from the Settlement; and (b) detailing

the scope, methods, and results of the Notice Program.

      9.      The Court has considered the Notice provisions in the Settlement, the

Class Notice methodology set forth in the Declaration of Jeanne C. Finegan attached

as Exhibit A to the Settlement (the “Notice Program”), and the Email Notice,

Postcard Notice, and Detailed Notice, attached as Exhibits C–E of the Settlement,

respectively. The Court finds that the direct emailing and mailing of Notice, targeted

                                           5
           Case 1:17-cv-01622-MLB Document 71 Filed 05/15/20 Page 6 of 11




publication notice appearing in print media and on pre-vetted websites and social

media platforms, issuance of a press release, and establishing a dedicated settlement

website and toll-free number in the manner set forth in the Notice Program

constitutes the best notice practicable under the circumstances and satisfies the

requirements of Fed. R. Civ. P. 23(c), applicable law, and due process. The Court

approves as to form and content the Email Notice, Postcard Notice, and Detailed

Notice in the forms attached as Exhibits C, D, and E, respectively, to the Settlement.

The Court orders the Settlement Administrator to commence the Notice Program as

soon as practicable following entry of this Order.

      10.      The Court approves as to form and content the Claim Form attached as

Exhibit F to the Settlement.

      11.      Settlement Class Members who qualify for and wish to submit a Claim

Form under the Settlement shall do so in accordance with the requirements and

procedures of the Settlement and the Claim Form. The Claims deadline is September

12, 2020. All Settlement Class Members who fail to submit a claim in accordance

with the requirements and procedures of the Settlement and Claim Form shall be

forever barred from receiving any such benefit but will in all other respects be

subject to and bound by the provisions of the Settlement and the releases contained

therein.

                                          6
         Case 1:17-cv-01622-MLB Document 71 Filed 05/15/20 Page 7 of 11




   IV.        REQUESTS FOR EXCLUSION FROM THE SETTLEMENT
              CLASS

        12.    Each Person wishing to opt out of the Settlement Class shall sign

(individually, or, if the Person opting out is less than 18 years of age, through the

signature of a parent, legal guardian or other legal representative) and timely mail

written notice of such intent to the designated Post Office box established by the

Settlement Administrator. The written notice must clearly manifest an intent to be

excluded from the Settlement Class. To be effective, written notice must be

postmarked no later than August 12, 2020 (the “Opt-Out Date”).

        13.    Persons who submit valid and timely notices of their intent to be

excluded from the Settlement Class shall neither receive any benefits of nor be bound

by the terms of the Settlement.

        14.    Persons falling within the definition of the Settlement Class who do not

timely and validly request to be excluded from the Settlement Class shall be bound

by the terms of the Settlement and all orders entered by the Court in connection

therewith.

   V.         OBJECTIONS

        15.    Each Settlement Class Member wishing to object to the Settlement shall

submit a timely written notice of his or her objection. Such notice shall state: (i) the

objector’s full name, address, and email address; (ii) information identifying the
                                           7
       Case 1:17-cv-01622-MLB Document 71 Filed 05/15/20 Page 8 of 11




objector as a Settlement Class Member, including proof that they are a member of

the Settlement Class, (iii) a written statement of all grounds for the objection,

accompanied by any legal support for the objection; (iv) the identity of all counsel

representing the objector; (v) the identity of all counsel representing the objector

who may appear at the Final Fairness Hearing; (vi) all other cases in which the

objector (directly or through counsel) has filed an objection to any proposed class

action settlement, has been a named plaintiff in any class action, or has served as

proposed or class counsel, including the case name, court, and docket number for

each; (vii) a list of all persons who will be called to testify at the Final Fairness

Hearing in support of the objection; (ix) a statement confirming whether the objector

intends to personally appear or testify at the Final Fairness Hearing; and (x) the

objector’s signature or the signature of the objector’s duly authorized attorney or

other duly authorized representative (along with documentation setting forth such

representation). To be timely, written notice of an objection in appropriate form must

be filed with the Clerk of the United States District Court for the Northern District

of Georgia at the address where filings are accepted by the Clerk on or before August

12, 2020, and served concurrently therewith upon (a) Lead Class Counsel Erich P.

Schork, Barnow and Associates, P.C., 205 West Randolph Street Suite 1630,

Chicago, IL 60606, and Lead Class Counsel David J. Worley, Evangelista Worley,

                                          8
         Case 1:17-cv-01622-MLB Document 71 Filed 05/15/20 Page 9 of 11




LLC, 8100 A. Roswell Road Suite 100, Atlanta, GA 30350; and also (b) IHG’s

counsel, David A. Carney, Baker & Hostetler, LLP, 127 Public Square, Suite 2000,

Cleveland, OH 44114, counsel for IHG.

      16.     Unless otherwise ordered by the Court, any Settlement Class Member

who does not timely object in the manner prescribed above shall be deemed to have

waived all such objections and shall forever be foreclosed from making any

objection to the fairness, adequacy, or reasonableness of the Settlement, the Order

and Final Judgment approving the Settlement, and Lead Class Counsels` application

for an award of attorneys’ fees, costs, expenses, and Representative Plaintiff service

awards.

   VI.      THE FINAL FAIRNESS HEARING

      17.     The Court will hold a Final Fairness Hearing on September 2, 2020, at

10:00 a.m., in Courtroom 1906, Richard B. Russell Federal Building and United

States Courthouse, 75 Ted Turner Drive, Atlanta, Georgia, to determine: (a) whether

the Settlement Class should be certified for settlement purposes only; (b) whether

the Settlement should be finally approved as fair, reasonable, and adequate; and (c)

whether, and in what amount, attorneys’ fees, costs, and expenses, and

Representative Plaintiff service awards should be awarded. The Final Fairness




                                          9
         Case 1:17-cv-01622-MLB Document 71 Filed 05/15/20 Page 10 of 11




Hearing may be continued by the Court without further notice to the Settlement

Class.

         18.   No later than August 21, 2020, Lead Class Counsel shall file, and IHG

may file, with the Court their motion for final approval of the Settlement and any

memorandum or other materials in support of final approval of the Settlement.

         19.   No later than July 22, 2020, Lead Class Counsel shall file with the Court

a motion for award of attorneys’ fees, costs, and expenses, and Representative

Plaintiff service awards.

   VII. OTHER PROVISIONS

         20.   The Settling Parties are authorized to take all necessary and appropriate

steps to establish the means necessary to implement the Settlement.

         21.   The Court shall maintain continuing jurisdiction over these settlement

proceedings to assure the effectuation thereof for the benefit of the Settlement Class.

IT IS SO ORDERED.

                                                Entered:



                                                ______________________________
                                                Honorable Michael L. Brown
                                                United States District Judge




                                           10
       Case 1:17-cv-01622-MLB Document 71 Filed 05/15/20 Page 11 of 11




                         CERTIFICATE OF SERVICE

      I hereby certify that I caused a true and correct copy of the foregoing

[PROPOSED] ORDER GRANTING PRELIMINARY APPROVAL OF CLASS

ACTION SETTLEMENT AGREEMENT, DIRECTING NOTICE TO THE

SETTLEMENT CLASS, AND SCHEDULING FINAL FAIRNESS HEARING to

be served on all counsel of record via the Court’s ECF filing system.


      Dated: May 15, 2020
                                             /s/ David J. Worley
                                             David J. Worley




                                        11
